Citation Nr: 0737749	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-12 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
service-connected sacroiliitis, sacralization of L5 with 
pseudoarthrosis and degenerative joint disease at L5-S1 and 
degenerative disc disease L4-L5, and lumbosacral strain with 
L4-L5 disc bulge, all hereinafter referred to as "low back 
disorder," for the period prior to April 13, 2004.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the above-described low back disorder, for the period 
beginning April 13, 2004. 

3.  Entitlement to an initial rating for gastritis in excess 
of the 10 percent assigned effective from January 14, 2002. 

4.  Entitlement to an effective date earlier than April 13, 
2004, for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to an effective date earlier than July 1, 
2001, for the assignment of a 60 percent evaluation for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1994.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, granting an increased rating from 10 to 40 
percent disabling for the veteran's low back disorder, 
effective from the June 27, 2001, date of receipt of claim 
for an increased rating.  

The claims file was later transferred to the Portland, 
Oregon, RO, based upon a September 2002 notification by the 
veteran of a change of address.  

Following an August 2003 Board development Remand of the 
appealed claim for a higher evaluation than the 40 percent 
assigned for a low back disorder, the RO denied an increase 
in a December 2004 decision.  Following a further Board 
development Remand in January 2005, the RO by a July 2005 
decision granted a 60 percent evaluation for the low back 
disorder, effective from April 13, 2004.  

By a submission dated by the veteran on September 19, 2005, 
and but not received at the Appeals Management Center until 
September 30, 2005, the veteran expressed a desire to 
withdraw his appeal of the claim for an increased rating for  
his low back disorder, expressing satisfaction with the grant 
of a 60 percent rating.  However, he then also filed a notice 
of disagreement (NOD) with the effective date assigned for 
the increase to 60 percent, and also expressed a desire to 
continue with his claim for a TDIU.  However, that withdrawal 
of appeal was not received prior to the time when the Board, 
on September 21, 2005, issued a decision denying an increased 
rating from the 60 percent assigned.  The above-noted  
request by the veteran to withdraw the appeal was thus voided 
by the Board's issuance of its September 2005 decision prior 
to the request's receipt by VA.  The Board decision's 
issuance enabled the veteran and his representative to appeal 
that September 2005 Board decision.

This appeal also arises from an April 2006 RO decision 
granting service connection for gastritis and assigning a 10 
percent initial evaluation for that disorder effective from 
January 14, 2002, and granting TDIU effective April 13, 2004, 
to July 25, 2005, and resuming it from March 1, 2006.  Also 
by that decision, the RO granted a 100 percent convalescence 
rating associated with surgery for the veteran's low back 
disorder, for the period from July 25, 2005, through February 
28, 2006.  The RO then restored the 60 percent schedular 
rating assigned for the low back disorder, effective from 
March 1, 2006.  

A December 1996 Decision Review Officer (DRO) decision at the 
RO granted an earlier effective date of July 1, 2001, for 
that 60 percent rating for the low back.

The veteran's authorized representative filed an NOD received 
in February 2007, disagreeing with the April 2006 rating 
decision granting a 10 percent evaluation for gastritis, 
contending that a higher initial rating is warranted.  (The 
representative then expressed satisfaction with the temporary 
100 percent convalescence rating assigned for the back 
disorder.)  The representative also expressed disagreement 
with the December 2006 RO decision assigning an effective 
date of April 13, 2004, for the grant of TDIU.  The veteran's 
representative filed a further NOD, received in March 2007, 
disagreeing with the December 2006 RO decision granting an 
effective date of July 1, 2001, for assignment of a 60 
percent disability rating for the veteran's low back 
disorder.  The representative then contended that the 60 
percent evaluation should be assigned back to June 27, 2000 
(one year prior to the date of receipt of the veteran's claim 
for an increased rating).  

The Board in September 2005 issued a decision denying an 
increased rating above the 60 percent assigned for the low 
back disorder.  The veteran and his authorized representative 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Secretary and the appellant's 
representative filed an April 2007 joint motion for remand, 
approved by an April 2007 Order of the Court, vacating the 
September 2005 Board decision, and instructing the Board to 
readjudicate the claim for an increased rating above 60 
percent for the low back.  

The Board thus has before it the issue of entitlement to an 
evaluation in excess of 60 percent for the period beginning 
on July 1, 2001, exclusive of the period from July 25, 2005, 
through February 28, 2006, when a 100 percent convalescence 
rating was assigned.  

The issues of entitlement to a higher initial rating for 
gastritis; an effective date earlier than April 13, 2004, for 
the grant of TDIU; an effective date earlier than July 1, 
2001, for the grant of a 60 percent evaluation for a low back 
disorder; and an increased rating for a low back disorder for 
the period prior to April 13, 2004, are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  The veteran does not have complete ankylosis of the 
lumbosacral spine.  

2.  The veteran has not had prolonged periods of 
hospitalization due to his low back disorder, or other 
special or unique circumstances related to his low back 
disorder, other than work impairment.  

3.  An extraschedular total (100 percent) evaluation based on 
unemployability has been assigned with the grant of TDIU, 
effective April 13, 2004.  

CONCLUSION OF LAW

For the period beginning April 13, 2004, the maximum 
extraschedular rating based on work impairment has been 
assigned for the veteran's low back disorder, with the grant 
of TDIU.  38 C.F.R. §§ 3.321(b), 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, there is no per se timing error 
where, as here, the initial adjudication occurred prior to 
the enactment of the VCAA.  Pelegrini.  

The veteran was afforded a VCAA development letter in 
February 2004, addressing the claim for an increased 
evaluation from the then-assigned 40 percent rating for a low 
back disorder.  By this letter, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  The 
letter satisfied all four notice requirements of the VCAA.  
The letter informed of the evidence required to substantiate 
the claim for an increased rating for a low back disorder.  
See 38 C.F.R. § 4.71a.  It also indicated what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by this letter, the veteran was 
requested to submit any evidence in his possession, in 
furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Ultimately, however, the Board believes that with respect to 
the issue here adjudicated herein - of entitlement to an 
increased evaluation for a low back disorder above the 60 
percent assigned for the period beginning April 13, 2004 - 
there is no reasonable possibility of furthering the 
veteran's claim, and hence no additional VCAA notice or 
development assistance can be required.  As discussed, infra, 
the veteran or his authorized representative have conceded 
that the veteran does not have unfavorable ankylosis of the 
spine to warrant a higher schedular rating, and the veteran 
has not had frequent periods of hospitalization to warrant an 
extraschedular rating on that basis.  See 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code (DC) 5235 (2007).  As 
further discussed, infra, the contended extraschedular basis 
of entitlement to a higher rating for the veteran's low back 
disorder is marked interference with employment, yet 
beginning April 13, 2004, he has been assigned the maximum, 
100 percent extraschedular rating based on unemployability, 
with assignment of TDIU from that date, thus precluding a 
further extraschedular rating on the basis of adverse effect 
upon employment.  In short, any error in notice and 
development assistance cannot "reasonably affect the outcome 
of the case," and hence will not affect "the essential 
fairness of the [adjudication]."  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  They were afforded the opportunity to 
address the claim by oral testimony, and specifically 
declined that opportunity on a VA Form 9 submitted in 
September 2002.  There is no indication that the veteran or 
his representative expressed a further desire to address his 
claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this regard, to whatever extent the decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The RO 
provided Dingess notice by letter in May 2006, and of course 
the Board's previous decision had already been issued before 
then.  However, the veteran was provided ample notice as to 
the issues now before the Board, to include disability 
ratings and effective dates.  Moreover, he is represented by 
competent counsel in the person of an attorney at law, so 
there can be no possibility of any prejudice to the veteran.

II.  Entitlement to an Increased Evaluation for a Low Back 
Disorder
for the Period Beginning on April 13, 2004, Particularly on
an Extraschedular Basis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and, above all, coordination of the rating with 
the impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Board observes that, during the course of this appeal, 
the regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the veteran's appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under the 
old criteria, and under both sets of the new regulations.  
However, because the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).  A 10 percent disability rating was warranted for 
slight limitation of motion of the lumbar spine; a 20 percent 
disability rating was warranted for moderate limitation of 
motion; and a 40 percent disability rating was warranted for 
severe limitation of motion of the lumbar spine.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under  38 C.F.R. 
§ 4.25, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  
Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 20 
percent disability evaluation; evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months warrants 
the assignment of a 40 percent disability rating; evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See Note 1, following DC 
5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See Note 2, following DC 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See Note 3, following DC 5293, effective September 
23, 2002.

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).  The amendment changed the diagnostic code numbers 
used for all spine disabilities, and instituted the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of Diagnostic Code 5293 (Intervertebral 
Disc Syndrome is re-designated as DC 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100%

Unfavorable ankylosis of the entire thoracolumbar 
spine......50%

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.....................................................
.............40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine............30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater 15 degrees but not 
greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis..................................................
.20%

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the 
height...................................................1
0%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Diagnostic Code 
5235, Vertebral fracture or dislocation; Diagnostic Code 
5236, Sacroiliac injury and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; Diagnostic Code 5238 
Spinal stenosis; Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The evidentiary record does not indicate, and the veteran has 
not contended, that his low back disability warrants multiple 
separate ratings, in lieu of the single schedular rating 
assigned.  The veteran has been assigned a 60 percent 
schedular evaluation for his low back disorder for the period 
beginning July 1, 2001, with the disability rated since 
implementation of the new schedular rating criteria, as 
analogous to intervertebral disc syndrome with incapacitating 
episodes of at least six weeks duration over the past 12 
months, so as to warrant a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5243.  The medical record nowhere supports the 
presence of unfavorable ankylosis of the entire spine, so as 
to warrant a higher schedular rating on that basis, and the 
veteran has effectively conceded, including upon examination, 
that ankylosis is not present.  Hence, with respect to a 
schedular rating for the low back disorder there is no case 
or controversy for review by the Board, as no schedular 
rating higher than the 60 percent already assigned is 
available in this case.  

Rather, the veteran contends that he warrants a higher rating 
for his low back disorder on an extraschedular basis.  The 
regulatory criteria for extraschedular consideration are:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

As the veteran and his representative conceded in the Brief 
of Appellant filed with the Court in November 2006, the 
veteran has not required frequent periods of hospitalization 
for his low back disorder so as to warrant an extraschedular 
rating on that basis.  Rather, they contend that marked 
interference with employment necessitates an extraschedular 
evaluation for the veteran's low back disorder.  However, the 
veteran has already been granted TDIU effective from April 
13, 2004, based on recognition of incapacity for 
substantially gainful employment due to service-connected 
disability.  That TDIU is a 100 percent extraschedular rating 
based upon impairment of employment.  The veteran cannot be 
assigned more than one 100 percent extraschedular rating 
based on work impairment, and that maximum rating has thus 
already been assigned, from April 13, 2004.  

Accordingly, the maximum claimed benefit to which the veteran 
may be entitled under the law due to his low back disorder, 
beginning April 13, 2004, has already been assigned to him 
with the grant of a 100 percent extraschedular rating based 
on TDIU, effective from that date.  

Accordingly, for the period beginning April 13, 2004, because 
the maximum allowable rating has been assigned on a schedular 
or extraschedular basis, based on the law - and the facts as 
conceded - in this case, there is no longer a case or 
controversy as to this claim for the period beginning April 
13, 2004, and the claim on appeal, for that period, must 
accordingly be dismissed as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Staged ratings have been considered for the period beginning 
April 3, 2004, but are not deemed to be appropriate in this 
case.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In addition, the claim for the appeal period 
prior to April 13, 2004, is the subject of remand, below.  


ORDER

The appeal for a higher rating for a low back disorder, for 
the period beginning April 13, 2004, is dismissed.  


REMAND

As discussed in the body of this decision, above, the veteran 
has claimed entitlement to a higher disability rating, on an 
extraschedular basis pursuant to 38 C.F.R. §  3.321(b), based 
on marked interference with employment, for his low back 
disorder, currently rated 60 percent disabling.  The Board 
has dismissed that claim, above, for the period beginning on 
April 13, 2004.  For the period prior to April 13, 2004, that 
claim is inextricably intertwined with both the veteran's 
pending claim for an effective date for assignment of that 60 
percent evaluation for a low back disorder earlier than July 
1, 2001, and the veteran's pending claim for an earlier 
effective date for a grant of TDIU than April 13, 2004.  

Both those latter claims were the subject of the veteran's 
notices of disagreement with rating actions.  By an NOD 
received in February 2007, the veteran disagreed with the 
assignment of an April 13, 2004, effective date for the grant 
of TDIU by an April 2006 decision.  By an NOD received in 
March 2007, the veteran disagreed with the July 1, 2001, 
effective date assigned by a December 2006 DRO decision for 
an increase to a 60 percent evaluation for his low back 
disorder.  Also by the February 2007 NOD, the veteran 
disagreed with the 10 percent evaluation assigned with the 
grant of service connection for gastritis by the April 2006 
RO decision.  The RO has not issued an SOC responsive to any 
of those three NODs.  

Where an NOD has been submitted, the veteran is entitled to 
an SOC. 38 C.F.R. § 19.26 (2007).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. 
§ 19.9(a) (2000) (stipulating that, if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken).  Thus, these three issues for which the veteran 
submitted an NOD but has not yet received an SOC require 
remand.  In addition, on remand, the RO should complete any 
additional development deemed necessary. 38 C.F.R. § 19.26 
(2007).

Because the claim for an increased evaluation, on an 
extraschedular basis, above the 60 percent assigned for a low 
back disorder for the period prior to April 13, 2004, is 
inextricably intertwined with the claims for earlier 
effective dates for TDIU and for assignment of a 60 percent 
evaluation for a low back disorder, the low back increased 
rating claim for that earlier period must also be the subject 
of remand, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, the 
Board notes either that assignment of an earlier effective 
date than July 1, 2001, for a 60 percent evaluation for a low 
back disorder, or assignment of an earlier effective date for 
TDIU, could affect at least part of a determination regarding 
entitlement to a higher evaluation for a low back disorder 
than the 60 percent assigned, for the period prior to April 
13, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Following any indicated 
development, the RO should prepare and 
furnish to the veteran and his 
representative one or more SOCs, with 
consideration of all applicable laws 
and regulations, addressing three 
claims:

a.  Entitlement to a higher 
initial rating for gastritis than 
the 10 percent assigned effective 
January 14, 2002. 

b.  Entitlement to an effective 
date earlier than April 13, 2004, 
for the grant of TDIU.  

c.  Entitlement to an effective 
date earlier than July 1, 2001, 
for the assignment of a 60 percent 
evaluation for a low back 
disorder.  

Consideration should be made for 
assignment of staged ratings, pursuant 
to Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  The RO 
should then afford the veteran and his 
authorized representative the 
opportunity to file a substantive 
appeal with regard to these three 
issues.

2.  Thereafter, the RO should conduct 
de novo review of the veteran's claim 
for a higher disability rating for a 
low back disorder than the 60 percent 
assigned for the period prior to April 
13, 2004, to include whether the case 
requires referral for extraschedular 
consideration to the Under Secretary 
for Benefits, or the Director, 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b).  
Again, the RO should consider all 
applicable laws and regulations, to 
include considering assignment of 
staged ratings, pursuant to Hart v. 
Mansfield, supra.  

3.  If the veteran responds to an SOC 
by filing a substantive appeal, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


